UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4116


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PAUL R. TOTH, JR., a/k/a P. J. Toth, Jr.,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., District Judge. (3:14-cr-00195-RJC-DCK-1)


Submitted:   November 30, 2016            Decided:   December 14, 2016


Before MOTZ, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric A. Bach, Charlotte, North Carolina, for Appellant. Leslie
R. Caldwell, Assistant Attorney General, Sung-Hee Suh, Deputy
Assistant Attorney General, David M. Lieberman, Appellate
Section, Patrick M. Donley, William Henry Bowne, III, Anna
Kaminska, Fraud Section, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Paul R. Toth, Jr., was convicted after a jury trial of

conspiracy to commit money laundering, in violation of 18 U.S.C.

§ 1956(h)      (2012),       and        six       counts       of     money       laundering

concealment, in violation of 18 U.S.C. §§ 2, 1956(a)(2)(B)(i)

(2012),     and     was     sentenced          to       108     months’       imprisonment.

On appeal,     Toth    challenges        his      convictions,         arguing        that    the

district      court    erred       in    instructing           the     jury      on    willful

blindness.     We affirm.

      We reject Toth’s contention that the district court erred

in   giving    an     instruction       on     willful        blindness       because        Toth

invited the error of which he now complains by requesting a

willful     blindness        instruction            in     the       proceedings         below.

See United     States      v.   Lespier,          725    F.3d     437,    445-46,        449-51

(4th Cir. 2013) (invited error doctrine applies where defendant

opposed provision of a lesser-included offense instruction and

then argued on appeal that it was error for instruction not to

have been given); United States v. Hickman, 626 F.3d 756, 772

(4th Cir.     2010)    (declining,        under         invited      error    doctrine,        to

review defendant’s claim that the jury misused a book containing

transcripts       of      recorded       telephone            calls      where        defendant

confirmed to the district court that he did not object to the

jury having access to the book and further agreed to the method

by which the jury would gain access to the book).                             Further, Toth

                                              2
does not establish the presence of extraordinary circumstances

that   would    warrant    our   review     of   an    error   invited     by   an

appellant.     See Hickman, 626 F.3d at 772.

       Accordingly, we affirm the criminal judgment.                  We dispense

with oral argument because the facts and legal contentions are

adequately     presented   in    the   materials      before   this    court    and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                        3